Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

With respect to the prior art of record the Examiner substantially agrees with Applicant’s arguments and amendments in the After Final Response presented on 4/14/2021.
None of the prior art of record, neither singularly nor in combination, teach or show the features present in independent claims 23 and 33 of the application:
modifying the authorization response message to include receipt preference data in the form of a code or binary data to create the modified authorization response message, the receipt preference data stored in the server computer, indicating the consumer's preferences for receiving receipts from multiple merchants, and provided to the server computer by the consumer before the transaction; receiving, by the access device and from the server computer, a modified authorization response message including an indication that the transaction is approved, and the receipt preference data; creating, by the access device, a receipt according to the user's preferences using the receipt preference data comprising the code or the binary data; and providing, by the access device, the receipt according to the user's preferences to the consumer, wherein the receipt preference data comprises the code, which includes a plurality of subcodes, the plurality of subcodes indicating different receipt preferences of the consumer.
The cited references, specifically Degliantoni discloses the acquirer determines that the transaction is eligible for an award, the acquirer encodes promotion data within the payment authorization request data for form a revised payment authorization request message for transmitting over the network to the issuer. The revised authorization request message has the appropriate promotion data embedded therein that reflects the type/nature of the specific award being given as well as the amount of the award. The acquirer transmits the revised payment authorization request to the transaction processing network, and the issuer receives the payment authorization requests. Seifert teaches the customer may be involved in dictating how the receipt should be formatted and what data it might include. This could be accomplished in a pre-registration process prior to making a transaction such that the desired electronic receipt is automatically generated. Farley teaches the receipt may be personalized based on the user, the merchant, the updatable configuration file of the transaction terminal, the authorization host and/or the particular transactional operation. Moreover, the format of the receipt includes any data appearing on a receipt, such as printed text, an image, a bar code, a receipt layout. The update request message is preferably generated based on an update schedule. For example, a bank may choose to apply a modification requiring an update of the updatable configuration parameters.
Accordingly dependent claims 24-28, 30-32, 34, 36-42 are allowed for the same reasons stated above.
Therefore the Examiner is allowing claims 23-28, 30-34, and 36-42.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MILENA RACIC/Patent Examiner, Art Unit 3627  


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627